DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites “the article” and fails to provide antecedent basis for the limitation rendering the claim indefinite because it is unknown what the article referred to is in the context of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 20-23, 27, 42, 44, 77, 85, 88 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US2016/0336619 to Choi et al.

	Regarding Claim 1, US2016/0336619 to Choi et al. (“CHOI”) discloses an electrolyte comprising a lithium salt (abstract, para. 89); an ion dissociation compound (para. 106, liquid electrolytes such as dimethyl sulfone); and a polymer comprising a product of a crosslinking reaction (first polymer of MOG covalently bound via amide linkages to the second ionically conductive polymer; see abstract and para. 54) including a polymer (abstract, first and second ion conducting polymers) selected from the group consisting of the claimed group of formulas, wherein R1 and R3 are defined as claimed (where para. 64 discloses the second ionically conductive polymer may comprise PEGDMA).
	Regarding Claims 2, 3, and 5, CHOI further discloses the electrolyte of claim 1, wherein the ion dissociation compound complexes with lithium ions (para. 106, liquid electrolytes such as dimethyl sulfone), where with respect to Claim 3, the ion dissociation compound comprises a polar solvent (such as those recited by para. 106), and with respect to Claim 5, wherein the ion dissociation compound comprises a sulfone (para. 106 such as dimethyl sulfone).  
Claim 10, CHOI further discloses the electrolyte of claim 1, wherein the ion dissociation compound comprises a flame retardant.
	Regarding Claim 20, CHOI further discloses the electrolyte of 10, wherein the flame- retardant has a boiling point of at least 110 °C.
	Regarding Claim 21, CHOI further discloses the electrolyte of claim 1, wherein the lithium salt comprises LiTFSI, LiFSI, LiBOB, LiPF6, LiBF4, LiClO4, LiAsF, LiN(CFSO2)2, LiC(CF3SO2)3. LiDFOB, LiF, LiCI, LiBr, LiI, Li2SO4, LiNO3, LisPO4, Li2COS, LiOH, lithium acetate, lithium trifluoromethyl acetate, and/or lithium oxalate (para. 89 including LiClO4, LiPF6, and others; para. 182 LiTFSI).  
	Regarding Claim 22, CHOI further discloses the electrolyte of claim 1, wherein the lithium salt has a concentration between 1 M and 7 M (where para. 213 example comprises a 1.3 M salt content which is within and anticipates the claimed range).  
	Regarding Claim 23, CHOI further discloses the electrolyte of claim 1, comprising an additive present at between 5 vol% and t5 vol% of the electrolyte.  
	Regarding Claim 27, CHOI further discloses the electrolyte of claim 1, further comprising an ether (para. 106, the electrolyte may further comprise ether solvents such as dimethylene glycol dimethyl ether).  
	Regarding Claim 42, CHOI further discloses the electrolyte of claim 1, wherein the product is the product of a crosslinking reaction including the polymer and a second polymer (abstract, first and second ionically conductive polymers covalently linked by amide bonds).
Claim 44, CHOI further discloses the electrolyte of claim 1, wherein the polymer has a concentration in the electrolyte of between 5 wt% and 40 wt% (para. 88, 0.1 to 50% by weight or 0.1 to 40 wt. %).  
	Regarding Claim 77, CHOI further discloses the electrolyte of claim 1, wherein the electrolyte has a working temperature of at least 85 °C (para. 55, 60°C or more overlaps and anticipates the claimed range; para. 250 electrolytes tested at 60°C). Additionally, CHOI discloses the electrolyte claimed comprising the same structure and the same composition configured as claimed. Therefore CHOI inherently discloses the claimed properties. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
  	Regarding Claim 85, CHOI further discloses an electrochemical device, comprising the electrolyte of claim 1 (abstract, Table 3 lithium ion batteries).
  	Regarding Claim 88, CHOI further discloses the electrochemical device of claim 85, wherein the electrochemical device a lithium-ion solid-state battery (para. 105, 139, lithium-ion solid electrolyte battery; see also Claim 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43, 45, 49, 61 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Vancaeyzeele et al. Lithium-based oligomer ionic liquid for solvent-free conducting materials; Polymer, Volume 142, 25 April 2018, Pages 337-347 (“VANCAEYZEELE”).

	Regarding Claim 43, CHOI is silent with respect to a second polymer comprising one of the group consisting of the claimed formulae where the second polymer is interpreted as a polymer different from that of the polymer comprising a product of a 
	VANCAEYZEELE discloses a lithium conducting ionic liquid comprising polymer electrolyte (abstract) where jeffamine dimethacrylate of the following formula, which reads on the claimed second polymer comprising the formula of Claim 43, is incorporated into the electrolyte (abstract, Fig. 1, Fig. 5).
    PNG
    media_image1.png
    218
    1440
    media_image1.png
    Greyscale

VANCAEYZEELE further discloses the electrolyte comprising the above structure provides high ion conductivity and thermal stability up to 300°C (abstract) for a non-flammable solid electrolyte (introduction section at 337 right column).
	Before the time of filing it would have been obvious to one of ordinary skill in the art to have incorporated into the polymer structure of CHOI the jeffamine dimethacrylate structure above in order to provide an electrolyte of high ion conductivity and thermal stability as taught by VANCAEYZEELE thus resulting in the claimed invention.
	Regarding Claim 45, CHOI further discloses the electrolyte of claim 1, and is silent with respect to the polymer is crosslinked via urea functional groups. 
	VANCAEYZEELE teaches the polymer electrolyte is crosslinked via urea functional groups (p. 344, urea of the PPO-PEO-PPO network). 
	Modifying CHIO in view of VANCAEYZEELE to comprise the polymer electrolyte of VANCAEYZEELE results in the claimed structure where the polymer is crosslinked via urea functional groups. The motivation for doing so would have been to use a 
	Regarding Claim 49, CHOI further discloses the electrolyte of claim 1, and is silent with respect to the article (interpreted to mean the electrolyte of the preamble) further comprises a plasticizer.
	VANCAEYZEELE teaches in the introduction section that it is known in the art to add a small amount of plasticizer to a polymer electrolyte in order to improve ionic conductivities. Accordingly it would have been obvious to one of ordinary skill in the art before the time of filing the instant Application to have further modified CHOI to comprise a plasticizer in order to improve the ion conductivity of the electrolyte as is commonly known in the art.
	Regarding Claim 61, CHOI is silent with respect to the electrolyte further comprises an initiator.  However, VANCAEYZEELE teaches the electrolyte comprises an initiator, such as AIBN (section 2.4) and accordingly modifying CHOI in view of VANCAEYZEELE as asserted above results in the claimed invention wherein the electrolyte comprises an initiator.
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Meazah et al. Electrolyte additives for lithium ion battery electrodes: progress and perspectives, Energy Environ. Sci., 2016, 9, 1955—1988 (“MEAZAH” cited by the Applicant).

	Regarding Claim 24, CHOI further discloses the electrolyte of claim 1, and does not disclose the electrolyte comprises a phosphine-based additive.  
	MEAZAH discloses that electrolytes for cathode materials may comprise various additives including additives with silane and phosphorus or boron functional groups, such as TMSB,170 TMSP,171 and tris(pentafluorophenyl)phosphine (TPFPP, 97),172 
	It would have been obvious to one of ordinary skill in the art before the time of filing the instant Application to have modified CHOI to comprise a phosphine additive such as those taught by MEAZAH in order to improve high temperature storage performance and cycling ability in the battery of CHOI.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729